Title: To James Madison from Fulwar Skipwith, 1 August 1806
From: Skipwith, Fulwar
To: Madison, James



Dear Sir
Paris 1 August 1806.

To the Memorials referred to in my Letter of the 5th. of June, on the Subject of my claim against the French Government, which were then omitted to be sent, I now add a Supplement (No. 3) lately presented by me to the Emperor and his Council of State, which I beg the favor of you to peruse.
Having in that letter imputed to our Minister an improper and unjustifiable acquiescence to the proceedings of the French Bureaux, by means whereof I consider myself, illegally and Arbitrarily Stirpped of my property I shall attempt in this letter to develope & to Support the grounds of my Complaints; & having, in a late letter to the Minister himself charged him with a culpable abandonment of my rights, under the Convention, I conceive that I owe this exposition of facts to him, to the President & to myself.
On my return to Paris, from the U. States in April last, it was intimated to me by Genl. Armstrong that my claim had been returned, by Mr. Marbois for revision to the Council of Liquidation, a very Short time previous to the dismissal of that Minister from the head of the Treasury Department, and that a Report was made by Mr. Guillaume, one of the Special Directors, which had been or was on the eve of being adopted by the Council, annulling the former liquidation, in my favor, in as much at least as to compensate the Debt alledged to be due to the Government by the House of Taylor & Co., & that pretended to be due by Jno. Higginson to Swan & Sweitzer, formerly agents of the French Republic.
I asked the Genl: whether he had made any formal remonstrance in opposition to this novel mode of procedure  He asked me in reply if Mr. Barnet had not sent me a Copy of a letter written by him on the Subject of my claim to Mr Marbois?  This copy I did receive: you will See it among the Correspondence No. 8.  I expresssed my Surprise at his not having interposed in some manner more efficient, and especially that he did not remonstrate directly to the Government against the conduct of Mr. Marbois, who he himself had frequently observed to me on former occasions, with respect to the extraordinary delay of my claim at the French Treasury was disposed, under the influence of his chief, Mr. Dubuisson, to treat me with injustice.
In order to prevent the arrete Suggested by the General from receiving the Sanction of the Government, I was induced to make use of the Letter which you had written & confided to me (after examining into the Character & merits of my claim) by prevailing on Genl. Armstrong to transmit the Same to the Minister of Exterior Relations, who immediately accompanied it with the flattering & impressive Letter noticed in my appeal  of the 14th. of May, addressed to Mr. Deser, Director General of the Council of Liquidation.
But So far from that letter tending to induce the Council to maintain its original decree in my favor, it Served only to draw from the Director the letter to the Minister which is printed at the close of my Supplementary Memorial, Confirming the fact of a new Decree having been entered into on the 12th. of April last, by which my claim is reduced from the Sum of 168487 livres to about 49000.
It was not untill I received the Communication before Spoken of that I became possessed of any evidence of a Decree of revision having passed the Council; but I now Know that the Genl. was well acquainted, on my arrival, with the fact.  Nor did I receive immediately from him the least intimation or Confirmation of the Decree by the Emperor, previous to his last Communication No. 6 of the 16th. ulto.; tho he had divulged that fact in conversation with a person of my acquaintance more than five weeks before.  In this letter he is pleased to State that "because there was no division of opinion in the Council of Liquidation, the Arrete against me was like other business so circumstanced carried directly to his Majesty & approved without the intervention of his Council of State; but he had written to his Excellency the Minister of Exterior Relations, requesting my claim to be Sent to that Council, & that it only remained for him to urge a decision on that request &ca."
Having replied to this letter from the General, I beg leave to refer you to the Copy No. 7 of my reply, and to remark, respecting the passage from the General’s Letter just quoted, that except in my own Solitary Case I defy him to Cite a Single instance of the final Settlement of a claim in France, or elsewhere, under  by two Conventional Commissions, & Specially Sanctioned by the Supreme Executive Authority of the Country in which those Concurrent Commissions acted, having been Sent back for revision to one Commmission alone, and anulled without any form of process (& without  the party Complaining being heard) by the Confirmative act of the Executive Authority alone.
Reason, practice, the objects for which a Council of State has been instituted, the principles of its organization, all open the Doors in affairs of money to an investigation of matters of Collision between the Individual & the Government.  The printed organization here forwarded will Shew that each individual complainant can have recourse to his Majesty’s Council of State, with the aid of a defender & expounder of the law, but in vain do I attempt to bring my affair there.
The design therefore, manifested by the Minister, of ranging the Direction of my affair among the regular and ordinary proceedings of the Council of Liquidation, is not Calculated to increase respect for either his Candour or love of justice.
Previous to my departure, last year, for the U: States, the General assured me that he Should preserve & maintain my rights under the Convention, & that he had a plan in Contemplation, by which he Should rescue my liquidation from the chicane & malevolent persecution of Mr. Dubuisson, who he added, did as he pleased with the Minister, Mr. Marbois.  In fact, he assured me that I Should be paid.  I left him with those words of comfort, & in the persuasion that in the last extremity of the case he would not fail to issue my Bills.
My claim, with every paper connected with it had been weeks in his possession; among them were the Certificate of admission by the American Board of Commissioners, the Decree of the Council of Liquidation in my favor (see Copy No. 13) & on the General List of liquidations received by him from the Minister of the Public Treasury, and approved by his Majesty, with his Council of State, was the final Settlement in my favor inserted in its precise amount.  Thus had my claim been regularly, definitively & fully Settled and recognized under every formality, & by every authority.  It was among the first Settled by the Council of Liquidation & did not for Some month’s labour under any other embarrassment at the French Treasury, than  the Small Sum in which I am indebted to the government & which I was ever offering, willing, & ready to   The Convention does not authorize the Minister of the Public Treasury any more than it does the American Minister to interpose in cases, except where a difference of opinion Shall exist between the agent of the United States & the french Bureaux (Conv. Art. 10.)  In my  Case there had been an union of opinion between the concurrent authorities.  Under those various Circumstances Combined Genl. Armstrong might had he been disposed, have rendered me justice with Safety & propriety, by issuing my Bills.
But 18 months after the Date of the Decree in my favor, when by artifice & intrigue, during my absence & under the General’s eyes, this Government is Surprised into the Commission of an act of extreme injustice towards me, I am to learn in the language of the letter to me of the 4th. of June that "he will not pay the amount of my claim on a general List to which there is no Signature".
That indeed was the language which I urged the Minister to address to Mr. Marbois, with respect to Settled claims generally, & to insist upon formal & authentic general Lists, as an indispensible preliminary condition of drawing a Single Bill.  By not having done So, & by leaveing to Mr. Marbois, or rather to his chief Mr. Dubuisson the option of parcelling out this or that Single claim on which he Should be furnished with what he calls a voucher to enable him to draw, every fair and bona fide Amern. claimant, as well as myself, has been left to pass the ordeal of that chief’s sentiments, partialities, & prejudices, to Say nothing of the power which it left with him of favouring or participating in jobs of injustice & Corruption; In fact, in looking at my case, for the example, I may with reason Say that it placed the Convention itself with each man’s rights emanating from it under that Agent’s fist.
The French Government could have had no desire or interest in withholding from our Minister an official return of the claims, regularly and definitively Settled  There existed in the french Bureaux but two or three trifling demands against individual claimants, who were ready to acquit them; the throwing the whole mass of claims, Settled according to the Principles of the Convention, into Mr. Dubuisson’s office of Attachment under the plausible appearance of Securing the interests of Government, While in fact the real object could not be mistaken by any person in the least acquainted with facts & Circumstances here at that time, was therefore an improper measure, productive of infinite injustice & partiality, & an act to which our Minister ought never to have Conceded.
It would not, I apprehend, be easy for the General to explain Satisfactorily why he yielded to this System of attachments in any form.  The Convention, which ought to have been his guide, Certainly does not offer him a ground of justification: more difficult Still must it be for him to demonstrate either the propriety or expediency of his having received  a List without a signature
I will not deny but what there were many  & excellent purposes for which an informal list might have been desired by a Minister regardful of his own responsibility, of the principles of the Convention of 1803, or of common justice & consistency.  But unfortunately I can find no correspondent application upon those  of a list without a Signature, in the hands of Genl. Armstrong.
With an informal List he might have established at least an apriori-principle in his order of issuing payments, but he did not, for I find among the first claims paid were those of S. W. Livingston, Captn. Sinclair Mr. Townsend, and Mr. Jas. R. Livingston, all of NewYork.  The names of these Gentlemen do not Stand high in our alphabet, among the claimants, nor is the origin of their claims among the first according to date.
With an informal List, the Genl. might have distinguished & opposed the payment of a great number of claims, which had been rejected by the American Commission, & were obviously excluded by the plainest provision of the Convention.  But this he did not do, & I find that in the Cases of Mr. Swan, & in every other as evidently excluded by the principles of that Instrument which could be got through the french offices, tho rejected by the American Board, he has issued the Bill.
Two of Mr. Swan’s claims, the Maria-Carolina & Thomas Rawsden had been formerly Settled, paid, & receipted in full.  See Copies of the Documents Nos. 15 &  with my letters, one No. 9 to the Director General, & the other No. 11 to our Minister.  Most of Mr. Swan’s other Claims were exaggerated, & questionable in their nature & principles; he has nevertheless received about the Sum of 1,800,000.l. in our Ministers Bills.
General Armstrong might and ought to have applied to his Majesty the Emperor for an enquiry before the Council of State, into the justice & merit of Mr. Swan’s Claims.  With the proofs & facts whichh were before him, he could not have failed in procuring Such an investigation.
I come to the letter quoted from the General No. 17 in which I am to learn that because "nothing in the Convention, nor in the uniform usage under it forbids, my claim has been Sent back to the Council of Liquidation for revision, on a Suggestion of Error."
Sir, General Armstrong is perfectly Consistent in his practice of what he calls usage under the Convention.  Nay, nothing in what Treaty, nor in the uniform usage under it, forbids him to offer the Same defence, in Support of other acts of his partiality & injustice; he is welcome to Such means of vindication or better if he can find them, but I cannot Consent that he Shall Seek an apology for his acquiescence to the revision of my claim, upon the pretence of error.  He has debarred himself from that Subterfuge in my opinion, by his own Letter No. 8 which my Representative obtained from him, in my absence.  He never Suspected or found an error in either the principles or manner originally adopted in the Settlement of my claim, & has therefore, by not remonstrating to this Government against the infraction & violation of my rights, under the Convention, acted in dereliction of one of the essential Duties belonging to his official character, which is to maintain the execution of existing Treaties & protect the rights of his Fellow Citizens, & not to become the apologist & Supporter of an unauthorized act of injustice.
In the reverse of my Case, can it be Supposed that the French Minister at Washington would have exercised the Same Complaisance towards any of our offices in Setting aside the rights of a Frenchman, after they had been defined & established under Treaty by two Conventional Commissions, & lastly in placing the rights of that Individual thus regularly vested in him by every requisite form, out of the protection of the laws of his own Country?  I presume not.
I wish that General Armstrong may have it in his power to Satisfy the President & the Parties interested of having discharged his duty towards more than one hundred other Citizens of this Govt whose rights under the Convention have been Sacrificed to the System and principles of Mr. Swan & his Co-adjutors.  In his letter to you, Sir, which was published last winter, are to be found high professions of Solicitude & Support in favor of a portion of those claims, which according to his own view of them were unexceptionable & intitled to a repartition of the marginal found.  But I deny that he has done any thing for them on just, uniform & Consistent principles.  Two or three Individuals Claimants among them have been aided by him in obtaining their payments, while the mass lay buried & unnoticed.
I find that in the affair of the Tigere Settled & paid last year, in the Sum of about 700,000 l. the Genl. has aided Mr. Waddell in obtaining a Supplementary Liquidation of 200,000 l. indemnification, for a loss sustained by him on a paper called Bons-de Syndicat, which had been received by him here, many years ago.  The Principle of Indemnification was partially applied & therefore becomes unjust, & how the General Could pay Mr. Waddell that Sum out of the Marginal Fund, & forget the equitable principle (professed by him in his) letter of repartition, remains for him to explain.
Another example is before me, in which a Regard to justice and a proper sense of the attributes belonging to his ministerial character, would have called from him an effort to Secure to the Creditors of a Bankrupt lately deceased in this City, the Sum of about 150,000 Dollars.
I speak of a claim liquidated in the name of Jos. Miller & paid to a Mr. Torris as his Transferee.
Mr. Miller, lost by a dissolute line of Conduct a numerous and amiable family, the author of ruin to Mr. Whelen, his partner, & father in law, & Contrary to the earnest intreaties of that respectable Citizen Transferred, for the purpose of depriving the Creditors of their rights, his claim in the name of the person just mentioned.
I remonstrated but in vain, with our minister & with Mr. Marbois (See Document No. 10) against both the legality & principle of that Transfer; but because I was not possessed of the judicial proofs of Miller’s Bankruptcy, the amount of his claim was immediately paid to Mr. Torryss, from whom the Creditors of Whelen & Miller have not received a farthing.
Nothing was more Simple & easy than, for the American Minister, to demand & obtain a suspension of payment untill the facts urged by me were proven or found incorrect.  He owed this to Miller’s family & to his Creditors.
But So far from adopting this equitable & regular line of Conduct, on the 31st. of July last, when Mr. Barnet was assisting (in the absence of Mr. Biddle) in preparing Bills, Mr. Torris applied to have a Bill which he had received in right of Mr. Miller’s claim (for 192,000 fr.) drawn over & divided into Six.  Mr. Barnet prepared one Set for 56,000 fr. to the order of P. Torris, Transferee of Jh. J. Miller, but the latter qualification not meeting with the views of Mr. Torris, the Transferee, he carried them to Genl. Armstrong, who Complaciantly Consented to Strike out the words Transferee of Jh. J. Miller, & Mr. Barnet wrote the Set over.  This was done in opposition to a rule the General himself, had laid down, in conformity to what he calls his voucher, A rule he has been So tenacious of holding in regard to the third Sett of Bills issued in the Case of John Andrews, when he made them to the order of Mr. Omealy, Transferee of Js. Swan.  In my own Case, & in numberless others, Suspensions have taken place at the bare requisitions of Individuals, or at the instance of Mr. Dubuisson, or either Genl. Armstrong or Mr. Marbois.
My letters, both to the general & to his predecessor already furnished your Department, with the Copy of the one No. 11 now forwarded, will Shew that neither of them wanted timely & correct in forwarding of the  & nothing of the manifold & in abuses, which have been practiced in relation to the transactions of the Convention, whereby my own rights, the rights of others, & the plain principles of  justice & policy have been defeated, & for disgraceful purposes.  Had his Majesty the Emperor, or his Excellency the Minister of Exterior Relations, received that information from our Minister, I am & always Shall be of opinion that uniform principles would have been adopted, as well in the Settlement of American claims, as in the repartition of the money provided by the Convention.
I endeavoured, while exercising the duties assigned to me by that Instrument (Conv. art. 10.) to act with fidelity & disinterestedness: I may have Committed errors; if I have, when made sensible of them, I Shall make any atonement in my power, but I ought not to expect that my past efforts to defeat the objects of Mr. Swan’s intrigues, or any other persons attempts to divert justice, & to degrade our National character, in maintaining the rights of our Citizens, are to be numbered among my faults.  If principles correspondent with these duties are not implanted in my breast, the responsibility with which I acted towards a virtuous administration would have left no other alternative.
It is a Subject of deep regret to me to have as little choice in judging of the Conduct & proceedings of our own Minister, with respect to the ill-treatment I receive in the business of my claim, by whichh my little fortune has been Sacrificed, & my Family reduced to indigence.  That he has favored others whose rights were not So legitimately established as mine, while he has Silently Suffered mine to be annihilated, I think I have fairly demonstrated.
He may possibly be able to offer Some justification of himself, but I cannot Consent that he Shall hereafter repeat what he has asserted here, that I had acted with hostility towards him, while in the U. States.  For the reverse of that fact I might appeal to every person who conversed with me respecting him, during my residence at Washington.  I might appeal to Messrs. Anderson, Logan, Stone, Gilman, Smith, & the President of the Senate, while his late nomination was depending before that Body.  Indeed, I may appeal to the President of the United States himself.
Under these extraordinary & peculiar Circumstances of my Case, I have thought proper to Caution the General against disposing of the Amount originally decreed & Settled in my favor.  Unwilling as I am to Carry my Complaint to Congress, untill all other means Shall fail, I have Considered it my duty to lay before you the particular Circumstances of my case, under a persuasion that you will Submit this Letter & the Documents in Company with it to the President, & that he will in Support of my rights under the Convention, instruct his Minister to pursue Such other measures as he, in his wisdom, Shall judge expedient & necessary.
I had carried last year to Washington the original Documents referred to in my letters No.  to the Minister, with a view of Communicating them to you, but that not having appeared to me necessary, I left them with my friend Colo. Mercer, who I Shall instruct to lay them before you, if required.  Altho the Copies furnished Genl. Armstrong have not, I presume, been made use of by him, I Shall request him to return them to me, having no Copies in my possession; & Should he think proper to withold them, I Shall desire Mr. Mercer to deposit the originals in your Department, & to Send me authentic Copies, which may be requisite here, Should the French Government, as is possible, be induced to investigate the transactions relating to claims.  With great respect, I have the honor to be, Dear Sir, your Mo. ob. Serv

Fulwar Skipwith

